DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-3 and 5-24 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 1 recite a “cooking appliance has at least one heating element” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the generic control unit, either internal or external, does not take the claim limitations out of the mental process because in this case the claims require mere data gathering steps to identify a variable and do not add any meaningful limits merely encompasses the user manually taking temperature measurement over a time period defined by a first and second time.  The control unit is used in their conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as monitoring temperature over a period a time and identifying a desired temperature or as taught by the prior art Germouni (20080274240) “the comparison 
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims use a controller to determine limit values with respect to temperature which as urged above is a mental step not outside that of a user such as increasing or decreasing heat due to “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” (par. 0028) as taught by Germouni.  The claims require mere data gathering steps to 
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic cooking appliance fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic cooking appliance comprising a heating element which is insufficient to provide an inventive concept since such a “cooking appliance encompasses several different types of cooking appliances, heated blenders, stove tops, grills, griddles, inductions cookers, oil fryer, microwaves and ovens for example, that the method could be used upon, leading one to determine that Applicant’s recitation of a cooking appliance is insufficient to provide particularity to the claimed machine and is merely a field of use.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic cooking appliance is merely a machine on which the method operates. As indicated above, the method is implemented by a processor that directs the operation of the cooking appliance which may include heated blenders, stove tops, grills, griddles, inductions cookers, oil fryers microwaves and ovens. These appliances perform vastly different operations with different methods and outcomes. Application of the same “automatically conducting” on such disparate appliances shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of “with a temperature sensor”, as taught by Do and Germouni does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since ‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “controlling a cooking appliance using an external control unit” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected due to the phrase “said external control unit has a temperature sensor as remote control and is itself arranged on a cooking utensil or is integrated in a cooking utensil” as it appears to contradict Independent claim 1 from which it depends since Independent claim 1 is specific to the control unit being “external” where claim 22 is with respect to a control unit which is “arranged on” or “integrated in a cooking utensil” and thus it is unclear if the 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-15, 18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (20090258331)
Do teaches a method for controlling a cooking appliance (fig. 18; par. 0134) using an external control unit (par. 0135 fig. 18 ref. 881), wherein: 
said cooking appliance has at least one heating device (par. 0135, 0137) and an internal cooking appliance controller (par. 0135, 0138, 0139),
said external control unit is arranged outside said cooking appliance (par. 0040),
said external control unit contains an application configured to automatically generate and transmit control commands to said cooking appliance controller to control at least said one heating device (par. 0135, 0138),
said internal cooking appliance controller is configured, upon receipt of the control commands from said external control unit, for automatically actuating said heating device (par. 0139) and for storing (par. 0135) a determined state of said cooking appliance of the heating device (par. 0139) or of said cooking vessel,
wherein a state of said cooking appliance, of said heating device or of a cooking vessel thereon is determined by said cooking appliance controller (par. 0139), said state being monitored during operation of said cooking appliance via at least one sensor (par. 
wherein the following steps are performed:
in one step, automatically conducting a plausibility check on said control commands or on said current operating state of said cooking appliance is performed (par. 0139 current temp), wherein said plausibility check involves said determined state being automatically compared with said at least one physical characteristic of said cooking appliance pertaining to said state of said cooking appliance observed and recorded by said at least one sensor (par. 0139 temperature continually monitored), of said heating device in order to obtain a possible difference (par. 0139; temp), wherein a difference below a limit value causes said external control unit to maintain continued operation of said cooking appliance (par. 0139 correct temperature bypass step 913) and a difference above a limit value (par. 0139; too hot) causes said external control unit to generate and transmit a control command resulting in operation of said cooking appliance being limited (par. 0139 lower setting generate less heat), 
in one step, the control command of said external control unit for desired power level (par. 0138) or desired heating period (par. 0139 timer) is detected by said cooking appliance controller (par. 0139), said step being able to be effected before or after said other aforementioned step, and in an event of said difference being below said limit value (par. 0139 too cold), a subsequent step involves a power level or heating period accepted by said cooking appliance controller, as an implementation of said control command for power level or for heating period for said at least one heating device controlled by said external control unit (par. 0135), being directly adopted as an actual power level and/or as an actual heating period being then used to actuate said heating device (par. 0139), in an event of said difference being above said limit value (par. 0139 too hot), said cooking appliance controller, in a subsequent step, when implementing said control command for said at least one heating device controlled by said external control unit, is configured to automatically reduce a power level or heating period provided by said external control unit as said actual power level or as said actual heating period being then used to actuate said heating device (par. 0139 reduce heat).
A preceding step involves said external control unit being assigned to said cooking appliance or to said heating device (fig. 18 ref. 885).
Wherein said preceding step involves said external control unit being assigned to said cooking appliance or said heating device (fig. 20 ref. 903) together with activation or 
Said cooking appliance controller further detects the state of said cooking appliance, of said heating device or of said cooking vessel by using at least one piece of information of a group of: released actual power level to said heating device (par. 0138), assumed, measured or input thermal mass of said cooking vessel along with content (par. 0137; assumed relative different sizes).
Said external control unit gives said control commands to said cooking appliance controller periodically or at self- determined times (par. 0135, 0139, 0140).
Said control commands include power grades (par. 0137, 0138), a power level (par. 0137-0139) or a power density, a power density relating either to a size of said heating device or to a size of said cooking vessel (par. 0137).
Said external control unit gives control commands to said cooking appliance controller in an event of a change in a power requirement for said heating device (par. 0139).
Wherein if no control command comes from said external control unit for a time longer than a limit time (par. 0140 timer), a fresh plausibility check on a current operating state of said cooking appliance is performed (par. 0140).
Wherein energy packets (par. 0137 configured burner surface) are released by said cooking appliance controller with stipulated energy (par. 0137 on vs off; par. 0138), a power level (par. 0138-139) or a heating period (par. 0140 timer) being determined with reciprocal influencing on a basis of said stipulated energy or size of said released energy packet (par. 0140 temperature vs time). 
Wherein consumption of one said energy packet by said cooking appliance controller is followed by a new energy packet of said same level being released (par. 0139 surface temp; loop back same heat setting) only if a difference after performance of a plausibility check is below said limit value (par. 0139 same temperature difference below “too hot”).
Consumption of one said energy packet without new release of a new energy packet is followed by said heating device being shut down (par. 0140 cooking time complete).
Wherein if a plausibility check is not passed and a difference is above said limit value, said cooking appliance is switched a power level is lowered to a level being 
Wherein a dynamic range of the sensor allows a check to be performed to determine how a signal of said sensor changes on a basis of a supplied power to said heating device (par. 0139; signal change relative measured temperature), a dynamic range ascertained in said manner being taken as a basis for determining a maximum permissible power level that said heating device is permitted to supply to a cooking vessel without there being a risk of overheating (par. 0139 too hot).
Wherein a further step, as a checking step, involves a trend in a power level that differs from a preset of said external control unit being taken with said heating device so as to cause a reactive response by a regulator in said cooking appliance controller (par. 0139), a time before said reactive response ensues being taken as a basis for estimating a dynamic range of a control loop (par. 0140), with a low dynamic range if a time before said reactive response ensues is long and with a high dynamic range if said time before said reactive response ensues is short (par. 0140; relative subsequent loops).
Wherein if there is no reactive response within a predefined time (par. 0140; timer), a safety function is caused (par. 0140; instruct user) and a power level is reduced or terminated (par. 0140 timer) by said cooking appliance controller or other additional safety measures are taken (par. 0140 other).
Wherein if there are no signals from sensors of said external control unit, is taken with respect to “if” relative there are.  
Said external control unit is a remote control connected to said cooking appliance controller by means of a radio link (par. 0037), wherein said external control unit has a temperature sensor as remote control and is itself arranged on a cooking utensil or is integrated in a cooking utensil (par. 0135 burner), said external control unit undertaking a temperature regulation for said cooking utensil and, to said end, prescribing a power regulation for said heating device of said cooking utensil for said cooking appliance controller (par. 0139).
Wherein said external control unit is a remote control connected to said cooking appliance controller by means of a radio link (par. 0037), wherein said external control unit is wirelessly connected to a temperature sensor by means of a radio link (par. 0037), said temperature sensor being arranged on a cooking utensil or being integrated in a cooking utensil (par. 0139 monitor temperature).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 16, 17, 19 rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258331).
Do is taken as above.
Do teaches monitoring temperature of a configured burner surface for its art recognized purpose of controlling temperature.  Thus since Do further teaches detecting a size of a cooking vessel (par. 0136) it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine a temperature of the cooking vessel as opposed to the temperature of the burner surface since both provide a same temperature feedback used to control the power of the heating elements which are 
Though silent to a numerical difference, Do teaches a same limit value and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a limit value for a temperature difference is 50 K. for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
With respect to a too cold temperature as taught by Do.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a high dynamic range with a quickly rising signal of said sensor results in said cooking appliance controller permitting a high power level of from 3.6 W/cm2 to 10 W/cm2. for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
Do teaches a checking step that involves a trend in said power level differring from a preset of said external controller (par. 0136).  Though silent to a numerical preset and subsequent 20% to 200% of said prescribed power level being taken with said heating device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach 20% to 200% of said prescribed power level being taken with said heating device for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 20% to 200% of said prescribed power level being taken with said heating device for its art recognized purpose of providing temperature specific control of the burner surface to determine if the cooking process and more specifically the temperature of cooking is too hot or too cold in light of the cooking instructions as taught by Do (par. 0139).

Response to Arguments
	With respect to applicants urging directed to the 101, it is noted the previous 101 rejection is maintained and further analysis is provided specific to applicants urgings. 

Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the generic control unit, either internal or external, does not take the claim limitations out of the mental process because in this case the claims require mere data gathering steps to identify a variable and do not add any meaningful limits merely encompasses the user manually taking temperature measurement over a time period defined by a first and second time.  The control unit is used in their conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as monitoring temperature over a period a time and identifying a desired temperature or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” (par. 0028) which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer per the January 2019 PEG and October 2019 Update.  
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. 
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims use a controller to determine limit values with respect to temperature which as urged above is a mental step not outside that of a user such as increasing or decreasing heat due to “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” (par. 0028) as taught by Germouni.  The claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic cooking appliance fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies 
With regard to the particularity of the machine, Applicant recites a generic cooking appliance comprising a heating element which is insufficient to provide an inventive concept since such a “cooking appliance encompasses several different types of cooking appliances, heated blenders, stove tops, grills, griddles, inductions cookers, oil fryer, microwaves and ovens for example, that the method could be used upon, leading one to determine that Applicant’s recitation of a cooking appliance is insufficient to provide particularity to the claimed machine and is merely a field of use.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic cooking appliance is merely a machine on which the method operates. As indicated above, the method is implemented by a processor that directs the operation of the cooking appliance which may include heated blenders, stove tops, grills, griddles, inductions cookers, oil fryers microwaves and ovens. These appliances perform vastly different operations with different methods and outcomes. Application of the same “automatically conducting” on such disparate appliances shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of “with a temperature sensor”, as taught by Do and Germouni does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “controlling a cooking appliance using an external control unit” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792